EXHIBIT 10.1

March 8, 2001

Mr. Michael H. Rosen
The Town & Country Trust
100 South Charles Street
Baltimore, MD 21201

                         Re:         Separation Agreement and General Release

Dear Michael:

           This letter agreement (the "Agreement"), when signed by you, will
constitute a binding agreement between us with respect to the terms of your
separation from employment with The Town and Country Trust (the "Company"). You
are advised to consult with an attorney prior to signing this Agreement. By
signing this Agreement, you will receive significant, additional benefits that
you would not otherwise be entitled, and you also will be waiving important
legal rights.

           1.      You acknowledge that you have resigned from your executive
position with the Company effective March 2, 2001 (the "Termination Date"), and
you agree to continue in employment with the Company through the Transition
Period as set forth in Paragraph 3 of this Agreement. You further acknowledge
and agree to retire from the Company effective January 2, 2002 (the "Retirement
Date").

        2.      You acknowledge that you have been paid all of your earned
salary and accrued vacation through the Termination Date, and that the Company
has fully reimbursed all of your business expenses through such date.

           3.      During the period commencing on the Termination Date and
ending on January 2, 2002 (the "Transition Period"), you agree that you will
make yourself available to the Company and cooperate at the request of the
Company's President to advise and render other assistance respecting the
Company's business and other issues. In the event that you make yourself
available and provide such cooperation during such period, the Company will: (i)
on or effective January 2, 2002, forgive your existing indebtedness to the
Company in the amount of $280,000;1

 

________________________

1 The parties specifically acknowledge and agree that $30,000 of the total
existing indebtedness amount will be forgiven in 2001 and will be treated as
income earned during 2001. The parties further acknowledge and agree that the
remaining $250,000 indebtedness, which includes the $40,000 deferred
compensation agreement from October 1984, will be forgiven in January 2002.



(ii) in the event that you dispose of any common shares2 of the Company within
one year of the conclusion of the Transition Period at a closing market price
below twenty dollars ($20) per share, the Company will reimburse you the
difference between the closing market price of the Company's common shares on
the date that you dispose of such shares and twenty dollars ($20) per share
("the reimbursement amount"). Within thirty days upon receipt of adequate
information from you establishing the total reimbursement amount, the Company
will provide you with the reimbursement amount.

           4.      In return for your promises in this Agreement, provided that
you sign the Agreement, do not revoke the Agreement, and abide by its terms, the
Company will provide you with the following separation benefits (the "Separation
Benefit") commencing with the Company's first regular pay date following your
execution and non-revocation of this Agreement:

  (a) The Company will continue to pay to you your salary, at the rate of
$225,000 per annum, less deductions and withholdings required or permitted by
law, through February 28, 2003;         (b)

The Company will pay to you lump sum distributions in the amount of $150,000,
less deductions and withholdings required or permitted by law, in March 2001,
January 2002 and in January 2003;

        (c) The Company will continue to make contributions on your behalf
through December 31, 2001 for group health and life insurance, travel accident
insurance and the 401(k) Retirement Plan;         (d) You agree to cancel the
split-dollar life insurance policy ("SERP") that the Company maintains on your
behalf on the date that you first obtain replacement life insurance or on April
30, 2001, whichever date comes first. Upon the cancellation of the SERP, you
acknowledge and agree that the Company will be entitled to receive the cash
surrender value of the SERP. Within sixty (60) days of the Company's receipt of
the cash surrender value of the SERP from the insurance company, the Company
will provide to you a lump sum payment of $147,673, less deductions and
withholdings required or permitted by law. The Company will provide to you a
lump sum payment of $77,327, less deductions and withholdings required or
permitted by law, in January 2002;         (e) The Company will continue to
permit your use of the company automobile in your possession, and the Company
will transfer the title of that automobile to you at the conclusion of the
Transition Period;

_________________

2 For purposes of this Agreement, "common shares" includes only restricted stock
that you currently possess and any other stock that you acquire or have acquired
through the exercise of Company-issued options.



  (f) You will be permitted to retain possession of the Company-owned computer
presently in your home;         (g)

The Company will provide you with outplacement and financial advisory services,
which you select, up to a maximum of $20,000;

        (h) From March 1, 2001 through January 2, 2002, you will be provided
access to an office for use in connection with activities related to the
Company;         (i) The Company will allow you to continue to use the
properties located at 143 E. Versailles Circle, apartments 143 E and 143F, for
the remaining term of your current lease, which expires December 31, 2001, at
the rental rates that you are currently being charged. On January 1, 2002, you
will be allowed the opportunity to renew your lease on each of the Versailles
Circle apartments for a one year period, however, you will be charged rent at
the fair market rate for each apartment;         (j) You will be given the
option to purchase tickets for athletic events for which the Company owns
tickets through January 2, 2002, at the Company's discretion;         (k)

The services of Bob Kellner of Gordon, Feinblatt will be made available to you,
at your own expense, in connection with your review of this Agreement; and,

        (l) The parties acknowledge that the Company has consented to Gordon
Feinblatt's representation of Mr. Rosen with respect to the review and
negotiation of this Agreement notwithstanding Gordon, Feinblatt's representation
of the Company in other matters. However, the parties further acknowledge that
Gordon, Feinblatt will not represent Mr. Rosen in any future litigation between
him and the Company, including, but not limited to, any matter relating to this
Agreement and/or his employment with the Company.

           5.      In consideration for the Separation Benefit and other
benefits contained in this Agreement, on behalf of yourself and your heirs,
family members, executors, administrators, successors and assigns, you hereby
fully and forever release and discharge the Company (which for purposes of such
waiver, release and discharge is deemed to include its present and former
officers, directors, employees, agents, investors, shareholders, administrators,
representatives, affiliates, divisions, subsidiaries, parent corporations,
predecessor and successor corporations and assigns) from any and all liability
for any claim, duty, obligation, cause of action or damages (collectively
"claims"), whether presently known or unknown, suspected or unsuspected, that
you may possess arising from any omission, act or fact arising out of your
employment with the Company or the termination thereof, that has occurred from
the beginning of time up to and including the date you sign this Agreement. Such
released claims include, but are not limited to:



  (a) any claims for wages, separation pay, severance pay, bonuses, accrued
vacation, personal days, holidays, stock, stock options, attorneys' fees, costs
or expenses;         (b)

any other claims arising out of your employment with the Company or the
termination thereof;

        (c) any claims arising under the common law including, without
limitation, all claims pursuant to public policy or tort law;         (d) all
claims arising under any agreement, contract (express or implied), understanding
or promise (whether oral or written) between you and the Company;         (e)
any claims arising under any federal, state or local constitution, statute,
regulation or ordinance, each as amended to the date hereof, including, without
limitation, Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Family and Medical Leave Act of
1993; the Maryland Fair Employment Practices Act; and         (f)

any claim for any other loss or damage.

           6.      You acknowledge that the Separation Benefit provided to you
under this Agreement exceeds any payment, benefit and/or other thing of value to
which you might otherwise be entitled pursuant to any policy, plan or procedure
of the Company or pursuant to any prior agreement or contract with the Company.
You specifically acknowledge that among the rights and claims against the
Company that you are waiving are all your rights and claims under the Age
Discrimination in Employment Act of 1967, as amended. You understand that you
are not waiving any rights or claims that arise after the effective date of this
Agreement and that you are not releasing the Company with respect to any rights
you may have under any employee benefit plans as defined in Section 3(3) of
ERISA.

           7.      The Company agrees to release any and all claims that it may
possess against you as of this date, provided that you sign this Agreement, do
not revoke it, and abide by its terms.

           8.      Except for the purpose of seeking enforcement of the terms of
this Agreement, you agree that you have not and will not institute any charges,
claims, administrative proceedings, arbitration proceedings or actions against
the Company regarding any matter that has been released pursuant to paragraph 5.
If you violate this Agreement by filing or instituting any such charges, claims,
administrative proceedings, arbitration proceedings or actions, you agree to pay
all costs and expenses of defending against the suit incurred by the Company,
including its reasonable attorneys' fees, disbursements and costs.



           9.      You agree that you will not, unless required by law or
authorized in writing by an officer of the Company, talk about, write about or
otherwise publicize the terms of this Agreement, the benefits being paid under
it or the fact of their payment, except that this information may be disclosed
to your respective family members, attorneys, accountants or other professional
advisors to whom disclosure must be made in order for them to render
professional services to you. Such attorneys, accountants or other professional
advisors will, however, be instructed to maintain the confidentiality of this
information. Notwithstanding the foregoing, you and the Company agree that this
Agreement may be used as evidence in any proceeding, administrative, judicial,
arbitral or otherwise, relating to the enforcement of this Agreement.

           10.    You further agree that you will not, at any time, orally or in
writing, disparage, denigrate or defame the Company, or any subsidiary, parent
corporation or affiliate of the Company, their respective products, services or
business conduct, or otherwise impugn the reputation of the Company, or any
subsidiary or affiliate of the Company, or that of any of their respective
directors, officers, affiliates, agents, employees or representatives.

           11.    The Company agrees that it will not, orally or in writing,
disparage, denigrate or defame you, or otherwise impugn your reputation.

           12.    You recognize and acknowledge that the Company has expended
considerable resources in the acquisition, development and accumulation of
confidential information, trade secrets and proprietary information concerning
its business operations. You further recognize and acknowledge that by reason of
your employment with the Company you were in a confidential relationship with
the Company and had access to its confidential information, trade secrets and
proprietary information. Accordingly, you agree as follows:

  (a) You agree that you will not use or disclose to any third party, in any
manner whatsoever, whether created by you or obtained from the Company (or any
subsidiary or affiliate thereof) or third parties, any confidential information,
trade secrets or proprietary information relating to your employment with the
Company, the operations of the Company (or any subsidiary or affiliate thereof)
(including, without limitation, marketing and sales plans, financial data and
reports, business plans and employee information), or confidential information
pertaining to any business relationships of the Company (or any subsidiary,
parent corporation or affiliate thereof).         (b)

Except for the benefits and property enumerated in paragraph 4 of this
Agreement, you agree that you will immediately return to the Company (i) all
property of the Company (or any subsidiary or affiliate thereof) in your
possession or under your control, including, without limitation, computer
hardware and software, computer data files (whether in tape or diskette form)
and computer system access codes, and (ii) all merchandising programs,
memoranda, notes, plans, records, reports, financial statements, employee files,
prospective employee resumes, correspondence (both intra-company and with
outside parties) and other documents and data (and all copies thereof) relating
to the business of the Company (or any subsidiary or



    affiliate thereof), whether created by you or obtained from the Company (or
any subsidiary or affiliate thereof) or third parties, which you have in your
possession or under your control.

           13.    You acknowledge that your obligations set forth in this
Agreement are reasonable and necessary for the protection of the Company and
that the Company may be irrevocably damaged if such obligations are not
specifically enforced. Accordingly, you agree that, in addition to any other
relief to which the Company may be entitled in the form of actual or punitive
damages, the Company shall be entitled to seek and obtain injunctive relief from
a court of competent jurisdiction for the purpose of restraining you from any
actual or threatened breach of such obligations. It is further agreed that, in
case of your breach or threatened breach of any of such obligations, the Company
shall have no further liability to make any payments to you which would
otherwise be due and payable hereunder, shall be entitled to recover from you
any benefit paid under this Agreement, and shall be entitled to recover from you
any and all damages, losses, costs and expenses it incurs (including, without
limitation, attorneys' fees and expenses) in connection with such breach or
violation (or threat thereof) and any enforcement of the Company's rights
hereunder. In the event of any breach or threatened breach of any of the
Company's obligations under this Agreement, you shall be entitled to recover
from the Company any and all damages, losses, costs and expenses that you incur
(including, without limitation, attorneys' fees and expenses) in connection with
such breach or violation (or threat thereof) and any enforcement of your rights
hereunder.

           14.    If, for any reason, any aspect of your obligations in this
Agreement as applied to you is determined by a court of competent jurisdiction
to be unreasonable or unenforceable against you for any reason, such obligations
shall, if possible, be modified by such court to the minimum extent necessary to
make such obligations enforceable against you.

           15.    This Agreement will be deemed to have been made within the
State of Maryland, and shall be interpreted, construed and enforced in
accordance with the laws of the State of Maryland applicable to agreements made
and to be performed entirely within that state, without regard to the conflicts
of laws or choice or law principles thereof. In any action to enforce the terms
of this Agreement, the parties hereby waive trial by jury, and consent and agree
that the Circuit Court for Baltimore County, Maryland and the United States
District Court for the District of Maryland each shall have personal
jurisdiction and proper venue with respect to any dispute between us.

           16.    Nothing in this Agreement shall be construed as an admission
of any liability by the Company, and the Company specifically disclaims any
liability to or wrongful treatment of you.

           17.    Except as otherwise provided in paragraph 14 hereof, if any
clause of this Agreement should ever be determined to be unenforceable, the
parties agree that the same shall not affect the remainder of this Agreement,
which shall otherwise be given full effect, without regard to the invalid
clause.



           18.    Although you may sign this Agreement as soon as you wish, you
may take up to 21 days to decide whether to sign it. Your decision to sign this
Agreement and to accept its terms is revocable at your option within 7 days
after the date you sign it. Any revocation of this Agreement within this period
must be submitted in writing to Harvey Schulweis. None of the Company's
obligations hereunder become effective until you sign the Agreement and the 7
day revocation period has expired. Since the Separation Benefit and other
benefits contained in this Agreement are contingent on your execution and
non-revocation of this Agreement, if you do not sign the Agreement within 21
days or if you revoke it, the Company will not have any obligation to provide
the Separation Benefit or any other benefit within this Agreement to you.

           19.    By signing below, you acknowledge that you understand that
this Agreement contains a legally binding and complete release of all claims you
may have against the Company and certain other persons identified in paragraph
5. You further agree that you have been given a sufficient opportunity to
consider this Agreement and have been advised to consult with an attorney of
your choice. You acknowledge that you are signing this Agreement voluntarily,
and that you have relied only on the promises written in this Agreement and not
on any other promise made by the Company. This Agreement may not be modified
other than by a writing signed by both of us.

           Kindly sign this Agreement where indicated below, and return the
original to me. A second copy has been enclosed for your files.

    Very truly yours,           The Town and Country Trust                 By:
/s/ HARVEY SCHULWIES

--------------------------------------------------------------------------------

Harvey Schulweis
President & CEO AGREED TO AND ACCEPTED :           /s/ Michael H. Rosen

--------------------------------------------------------------------------------

Michael H. Rosen                

--------------------------------------------------------------------------------

Date    

